Citation Nr: 1020712	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from December 1964 to 
December 1968, and from January to May 1991.  He also served 
in the Army National Guard and U.S. Army Reserves from 
January 1985 to September 2002, during which time he had 
periods of active duty for training and inactive duty for 
training.

These matters originally came to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

A hearing at the RO was held in August 2006 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In both January 2007 and May 2009, the Board remanded these 
matters for additional evidentiary development and due 
process considerations.

As set forth in more detail below, another remand is 
unfortunately necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
 VA will notify the appellant if further action is required.


REMAND

This case was last remanded in May 2009 for additional 
development of the record.  Unfortunately, the Board finds 
that the requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Concerning his claims seeking service connection for lumbar 
and cervical spine disabilities, the appellant asserts that 
his current disabilities are the result of injuries sustained 
in an automobile accident which occurred on March 9, 1996, 
while he was driving home after participating in a drill with 
the Army Reserve.  

The Board observes that the record on appeal contains July 
2008 and November 2008 VA examination reports in which two 
different VA examiners independently concluded that the 
appellant's current cervical and lumbar spine disabilities 
were causally related to the automobile accident on March 9, 
1996.

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 
 The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  
Additionally, any individual who is disabled from an injury 
or disease incurred while proceeding directly to or returning 
directly from an authorized or required period of active duty 
for training or inactive duty training shall be deemed to 
have been on active duty for training or inactive duty 
training, as the case may be.  38 C.F.R. § 3.6(e).  


In pertinent part, the May 2009 remand action requested that 
the following development take place:

1.  The RO should contact the appropriate 
repository of records and obtain 
verification of the appellant's duty 
status for March 9, 1996.  All efforts to 
obtain this information, and the 
responses received, must be documented in 
the claims file.  Moreover, such efforts 
must continue until it is concluded that 
the information sought does not exist or 
that further attempts to obtain it would 
be futile.  See 38 C.F.R. § 3.159(c)(2).  

On two occasions in August 2009, the RO sought to verify, 
with the National Personnel Records Center (NPRC), the 
appellant's duty status on March 9, 1996.  

VA's duty to assist mandates that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to military records.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  

In this case, NPRC did not respond to VA's attempts to verify 
this specifically-cited duty status of the appellant, and, in 
so doing, failed to inform VA that the sought after 
information could not be located.  Remand is therefore 
necessary to allow VA again seek to obtain this duty status 
information, and, if it can not be ascertained, to 
sufficiently, according to 38 C.F.R. § 3.159(c)(2), inform 
the appellant.

As to the appellant's claims for service connection for 
bilateral hearing loss and tinnitus, the Board observes that 
the May 2009 remand included a comprehensive review of 
clinical findings associated with the appellant's claims, 
dating from his military service up to the report of a July 
2008 VA audio examination.  These records show that he 
currently has bilateral hearing loss, as defined by VA in 
38 C.F.R. § 3.385 (2009).  

The appellant contends that bilateral hearing loss and 
tinnitus disorders are related to his exposure to acoustic 
trauma during his service in the Navy, National Guard, and/or 
Army Reserve. 

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 
 The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

The May 2009 Board remand included the following ordered 
development:

4.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral hearing loss and tinnitus.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion, with 
supporting rationale, as to whether it is 
as least as likely as not that any 
current hearing loss or tinnitus is 
causally related to the appellant's 
periods of active service in the Navy 
from December 1964 to December 1968, or 
to exposure to acoustic trauma during his 
episodic periods of active duty for 
training and inactive duty for training 
in the National Guard and Army Reserve.  


The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

The appellant was afforded a VA audio examination in July 
2009.  The examining audiologist indicated that he had 
reviewed the appellant's complete claims file and noted that 
the appellant had both entered and exited the Navy with 
normal hearing.  He added that current research did not 
support the concept of delayed onset of hearing loss.  
Therefore, the examiner concluded that any increased loss of 
hearing after discharge was more than likely to be due to 
other factors such as presbycusis.  The audiologist then 
opined that it was less likely than not that his hearing loss 
was service connected.  The examiner further commented that, 
"There was no evidence in the record regarding tinnitus as 
well and the occurrence is minuscule."  The examiner then 
concluded that it was less likely than not that the claimed 
tinnitus was service connected.  

Clearly, the opinion rendered by the examiner in July 2009 
was unfavorable to the appellant's claim.  The Board notes, 
however, that the examiner was specifically requested by the 
Board in May 2009 to 

provide an opinion, with supporting rationale, as to whether 
it is as least as likely as not that any current hearing loss 
or tinnitus is causally related to the appellant's periods of 
active service in the Navy from December 1964 to December 
1968, or to exposure to acoustic trauma during his episodic 
periods of active duty for training and inactive duty for 
training in the National Guard and Army Reserve.

He did not.  Instead, he rendered the same opinion that he 
had rendered in July 2008.  Stegall v. West, 11 Vet. App. 268 
(1998).  The RO and the appellant are also advised that the 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court 
of Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Thus, on remand, 
an addendum opinion should be sought by the examiner who 
examined the appellant in July 2009.  

The Board also observes that, in association with the 
appellant's claims for service connection for coronary artery 
disease and hypertension, he claims that he suffered a 
"heart attack" during a period of active duty for training 
in October 1999, and was subsequently diagnosed as having 
coronary artery disease.  The appellant states that he was 
diagnosed as having hypertension by his private physician in 
1995. 

Concerning the referenced treatment for hypertension by a 
private physician the appellant was requested in the Board's 
May 2009 remand to inform VA of the identity of the physician 
and to supply the necessary authorization so that VA could 
seek to obtain copies of this claimed treatment.  The 
appellant later supplied the requested authorization form (VA 
Form 21-4142) to VA, upon which he cited as treatment dates 
April 30, 1999; October 4, 1999, and November 10, 1999.  VA's 
Remand and Rating Development Team, located in Huntington, 
West Virginia, sent letters to the named physician in August 
and September 2009 seeking the cited treatment records.  The 
physician did not respond.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
claim is not a one-way street (see Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), and that it is the responsibility of 
Veterans to cooperate with VA (see Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992)).  

However, the Board also notes that VA is required to make 
reasonable efforts to obtain relevant records not in the 
custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(1).  Reasonable efforts would generally require a 
follow-up request unless a response to the initial request 
indicates that the records sought do not exist or that a 
follow-up request would be futile.  Id.  The Board is mindful 
of the fact that a follow-up effort was made in this case.  
Then, however, VA must provide the appellant with notice that 
the records are not available.  38 C.F.R. § 3.159(e)(1).  
That notice must contain the following information:  (i) the 
identity of the records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to obtain the records; 
(iii) a description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) a notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).

The RO did not comply with the regulation's requirements here 
for the appellant was not notified of what efforts VA made to 
obtain the records, what action VA would take on the claim, 
or that he was ultimately responsible for providing the 
evidence.  Therefore, the cited private records should again 
be sought.  If the records thereafter can not be obtained, 
the Appellant should be provided with notice that complies 
with 38 C.F.R. § 3.159(e)(1).

Also pertaining to the claims for service connection for 
coronary artery disease and hypertension, the Board observes 
that in the May 2009 remand it was noted that the record on 
appeal contained the report of a March 1999 EKG 
(electrocardiogram) conducted at the Harry S. Truman VAMC.  
This report reportedly showed that the appellant was on anti-
hypertensive medications as well as a daily aspirin at the 
time of the test.  The Board observed that in its January 
2007 remand the RO was directed to obtain records from this 
facility, but failed to do so.  Therefore, the May 2009 Board 
remand included the following ordered development:

3.  The RO should also contact the Harry 
S. Truman VAMC and request a copy of 
medical records pertaining to the 
appellant for the period from January 
1998 to December 1999.  In particular, 
all records surrounding a March 1999 
electrocardiogram should be obtained, to 
include the referral or event that 
precipitated the electrocardiogram, as 
well as any follow-up.  All efforts to 
obtain these records, and the responses 
received, must be documented in the 
claims file.  Moreover, such efforts must 
continue until it is concluded that the 
documents sought do not exist or that 
further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

The RO sought to obtain these records in July 2009.  See VA 
Form 10-7131.  A response from Harry S. Truman VAMC, dated 
later in July 2009, indicated that the

system of records named by you does not 
contain a record retrievable by the 
patients name or file number; however, 
the patient has only been seen at the 
Columbia VA for C&P exams done in 2002.  
We have not been able to located [sic] 
any records before that date here at the 
Columbia VA.

This response from the Harry S. Truman VAMC seems 
inconsistent, in that, as noted above, the record does 
include the report of a March 1999 EKG conducted at the Harry 
S. Truman VAMC.  As such, these records should again, 
pursuant to this remand, be sought.  

Finally, the Board observes that in the May 2009 remand, the 
following development was ordered:

5.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology and likely date 
of onset of his hypertension and coronary 
artery disease.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion, with supporting rationale, as to 
whether it is as least as likely as not 
that the appellant's hypertension and/or 
coronary artery disease is causally 
related to his periods of active service 
from December 1964 to December 1968 or 
from January to May 1991.  If not, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the appellant's hypertension and/or 
coronary artery disease had their onset 
during any episodic period of active duty 
for training with the National Guard and 
Army Reserve, including the period of 
active duty for training in October 
1999.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

Review of a July 2009 VA hypertension and ischemic heart 
disease examination report shows that the appellant reported 
that he passed out following a two-mile run in October 1999.  
He added that the next day he went to his primary care 
physician who ordered EKG testing and later referred him to a 
cardiologist who performed a cardiac catherization.  He 
mentioned that the cardiac catherization revealed a 90 
percent blockage in one artery, probably the right coronary, 
and a stent was subsequently utilized.  He added that a 
second stent was put in place on June 30, 2004.  

The examiner, after examining the appellant., provided 
diagnoses of hypertension and ischemic heart disease status 
post two stent placements.  Of note, the examiner commented 
that

Whether the veteran was on active duty 
when ischemic heart disease was first 
diagnosed or hypertension was first 
diagnosed is not a medical issue.  It is 
basically [a] military administrative and 
record keeping issue and should be 
resolved by military record keeping and 
administrative procedures.  No opinions 
can be offered by physicians on such 
issues without resorting to speculation.

The opinion given by the VA physician in July 2009 is clearly 
unresponsive to that sought in the Board's May 2009 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, an addendum opinion should be sought by the 
examiner who examined the appellant in July 2009.

The Board also notes that the examiner's opinion, about a 
link between the findings regarding the appellant's diagnosed 
hypertension and ischemic heart disease, found that such an 
opinion could not be supplied "without resorting to 
speculation," when the Board specifically requested in the 
remand order that the examiner render an opinion as to 
whether it was "at least as likely as not" that any 
diagnosed hypertension and/or coronary artery disease was 
related to either the appellant's periods of active service 
or to any episodic period of active duty for training with 
the National Guard and Army Reserve, including the period of 
active duty for training in October 1999.  The Board 
concludes that the examination did not substantially comply 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  This is so, at least in part, because it is clear 
from the examination report in this case that the examiner 
failed to evaluate the "procurable and assembled data" and 
provided reasons for his opinion that showed his 
consideration of all pertinent and available medical facts.  
Jones v. Shinseki, No. 07-3060, slip op. at 5, 10 (U.S. Vet. 
App. March 25, 2010).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should again contact the 
appropriate repository of records (to 
include, but not be limited to the NPRC) 
and obtain verification of the 
appellant's duty status for March 9, 
1996.  All efforts to obtain this 
information, and the responses received, 
must be documented in the claims file.  
Moreover, such efforts must continue 
until it is concluded that the 
information sought does not exist or that 
further attempts to obtain it would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

2.  The RO should again contact the 
private physician included in the VA Form 
21-4142 (signed by the appellant in July 
2009), and request copies of treatment 
records pertaining to the appellant.

If the records are deemed to be 
unavailable, VA must provide the 
appellant with notice that the records 
are not available.  38 C.F.R. 
§ 3.159(e)(1).  

3.  The RO should also again contact the 
Harry S. Truman VAMC and request a copy 
of medical records pertaining to the 
appellant for the period from January 
1998 to December 1999.  In particular, 
all records surrounding a March 1999 
electrocardiogram should be obtained, to 
include the referral or event that 
precipitated the electrocardiogram, as 
well as any follow-up.  All efforts to 
obtain these records, and the responses 
received, must be documented in the 
claims file.  Moreover, such efforts must 
continue until it is concluded that the 
documents sought do not exist or that 
further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

4.  The RO should forward the claim 
folder to the VA audiologist who supplied 
the July 2009 audio report/opinion.  
After reviewing the claim folder, to 
include the July 2009 report findings, 
the examiner should provide an opinion, 
with supporting rationale, as to whether 
it is as least as likely as not that any 
current hearing loss or tinnitus is 
causally related to the appellant's 
periods of active service in the Navy 
from December 1964 to December 1968, or 
to exposure to acoustic trauma during his 
episodic periods of active duty for 
training and inactive duty for training 
in the National Guard and Army Reserve.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

5.  In the event that the audiologist who 
completed the July 2009 VA audio 
examination report is unavailable, the 
appellant should be afforded a VA medical 
examination for the purpose of clarifying 
the etiology of his current bilateral 
hearing loss and tinnitus.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion, with 
supporting rationale, as to whether it is 
as least as likely as not that any 
current hearing loss or tinnitus is 
causally related to the appellant's 
periods of active service in the Navy 
from December 1964 to December 1968, or 
to exposure to acoustic trauma during his 
episodic periods of active duty for 
training and inactive duty for training 
in the National Guard and Army Reserve.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.


6.  The RO should forward the claim 
folder to the VA physician who conducted 
the July 2009 hypertension and ischemic 
heart disease examination.  After 
reviewing the claim folder, to include 
the July 2009 report findings, as well as 
any additional evidence associated with 
the record pursuant to this remand, the 
physician should provide an opinion, with 
supporting rationale, as to whether it is 
as least as likely as not that the 
appellant's hypertension and/or coronary 
artery disease is causally related to his 
periods of active service from December 
1964 to December 1968 or from January to 
May 1991.  If not, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
appellant's hypertension and/or coronary 
artery disease had their onset during any 
episodic period of active duty for 
training with the National Guard and Army 
Reserve, including the period of active 
duty for training in October 1999.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

7.  In the event that the physician who 
conducted the July 2009 VA hypertension 
and ischemic heart disease examination is 
unavailable, the appellant should be 
afforded an appropriate VA medical 
examination for the purpose of clarifying 
the etiology and likely date of onset of 
his hypertension and coronary artery 
disease.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion, with supporting rationale, as to 
whether it is as least as likely as not 
that the appellant's hypertension and/or 
coronary artery disease is causally 
related to his periods of active service 
from December 1964 to December 1968 or 
from January to May 1991.  If not, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the appellant's hypertension and/or 
coronary artery disease had their onset 
during any episodic period of active duty 
for training with the National Guard and 
Army Reserve, including the period of 
active duty for training in October 
1999.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it. 

8.  The appellant is hereby notified that 
it is his responsibility to report for 
any ordered VA examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).

9.  The RO should then ensure that the 
above-ordered development, to include any 
VA examination findings, is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO should implement 
corrective procedures.


10.  Thereafter, after completion of all 
indicated development, as well as 
following its completion of any other 
development deemed appropriate, the RO 
should readjudicate the claims in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required on his part until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

